 1

 2

 3                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 4                                       AT SEATTLE

 5
          KIRTI TIWARI, et al.,
 6                              Plaintiffs,
 7          v.                                           C17-242 TSZ
 8        PATRICK M. SHANAHAN, Acting                    ORDER
          Secretary, United States Department of
 9        Defense, in his official capacity,
10                              Defendant.

11
             Upon reconsideration sua sponte, the Court hereby AMENDS its previous Order
12
     entered January 31, 2019, docket no. 192, as follows:
13
             Paragraph 7 and footnote 29 in the “Conclusion,” on page 31 of the Order,
14
     are AMENDED to read:
15
             (7)    The Court ENTERS the following permanent injunction: Defendant and
16
     the United States Department of Defense are hereby ENJOINED from requiring, in the
17
     absence of individualized suspicion, a biennial series of National Intelligence Agency
18
     Checks for continuous monitoring or security clearance eligibility purposes with respect
19
     to any plaintiff;29 and
20

21   29
     The Court DECLINES to certify a class because the Court is satisfied that entry of this
   permanent injunction will operate in favor of all MAVNI personnel who are similarly situated to
22 plaintiffs, namely any citizen affiliated with the DoD who accessed into the United States Army

23

     ORDER - 1
 1          With the changes indicated above, the Clerk is DIRECTED to enter judgment

 2 consistent with the prior Order, docket no. 192, to send a copy of this Order and the

 3 Judgment to all counsel of record, and to CLOSE this case.

 4          IT IS SO ORDERED.

 5          Dated this 14th day of February, 2019.

 6

 7

 8
                                                         A
                                                         Thomas S. Zilly
                                                         United States District Judge
 9

10

11

12

13

14

15

16

17

18

19 through the MAVNI program after February 12, 2012, and before September 30, 2016. See
   DiFrancesco v. Fox, 2019 WL 145627 at *2-*3 (D. Mont. Jan. 9, 2019) (ruling that, because “all
20 potential class members . . . would benefit from an injunction issued on behalf of the individually
   named plaintiffs,” certification of a class would serve “[n]o useful need or purpose,” and that
21 “[t]he costs and complexities associated with maintaining a class action outweigh the benefits
   class certification is intended to provide” (citing James v. Ball, 613 F.2d 180, 186 (9th Cir.
   1979), rev’d on other grounds, 451 U.S. 355 (1981))); see also Davis v. Smith, 607 F.2d 535,
22 540 (2d Cir. 1978).

23

     ORDER - 2
